DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made to Applicant’s remarks and amendments filed 06/29/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings were filed on 03/10/2020. These drawings are accepted. Previous objection to the drawings made in non-final rejection filed 04/05/2021 is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rice, Chad (US7878437B2) in view of Lauzet, Maurice (US20090256016A1).
Rice discloses a grinding device for a spice dispensing container (Fig 1 – item 12), consisting of a static piece (Fig 4 –  static piece comprising items 28, 18, 48 and 136)) configured for being coupled to a neck of the spice dispensing container (Item 28 is configured to be coupled to a neck, item 137, of the container) and having a series of teeth (Fig 4 – item 88) thereon, and a rotary piece (Fig 4 – item 26) connected to the static piece (Items are shown connected in Fig 1) and having a plurality of blades (Fig 4 – item 86) projecting from a bottom face of the rotary piece (Blades, item 86, on cone 80 project from bottom surface of item 26). Rice does not specifically disclose two or more circumferential channels but does disclose 1 channel (fig 4 – item 48) wherein the rotary piece contains projections (Fig 10 – item 118) configured for fitting into the channels.
However, Rice is silent to wherein a perimeter of the static piece has two or more circumferential channels that run around the perimeter and parallel to each other and are configured for guiding a rotation and axial retention of the rotary piece, and wherein vertical passages are defined between the channels and are configured for receiving the projections so as to allow selective vertical movement between the rotary piece and the static piece, in order to adjust a distance between the blades and the teeth.
Lauzet teaches an assembly for adjusting a spice grinder specifically to alter the distance between the grinding gap to adjust a fine-ness of the spice grains to be ground. Lauzet further teaches 

    PNG
    media_image1.png
    214
    225
    media_image1.png
    Greyscale

are defined between the channels and are configured for receiving the projections so as to allow selective vertical movement between the rotary piece and the static piece (The vertical channels are interpreted to be capable of allowing vertical movement between the rotary piece and the static piece) in order to adjust a distance between the blades and the teeth.
It would have been obvious to one of ordinary skill, before the effective filing date, to incorporate the external channels of the static piece of Lauzet onto the static piece of Rice to provide multiple circumferential channels to accommodate the ribs (Item 118 of Rice). The ribs would be capable of fitting into the provided channels, rotating circumferentially (about axis 15 in Fig 4 of Rice), and capable of adjusting the height between the teeth by rotating the rotary piece’s ribs to the vertical channels (as annotated above in Fig 7) and adjusting the rib to a new channel, thereby guiding a rotation and axial position of the rotary piece of Rice. The combined device effectively providing for adjusting a distance between the blades and teeth to efficiently grind foodstuff to a specified fineness as taught by Lauzet.
. 
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
Applicant argues that container neck finish disclosed by Rice limits the termination of the container to a specific configuration, and that the present invention does not require a specific neck finish. However, Applicant claims only that a static piece is configured to couple to a container neck, which is taught by Rice.
	Applicant argues the external channels of Lauzet’s dish-holder, interpreted to be a static piece, are to prevent accumulation of dust. Lauzet does teach the prevention of dust accumulation by providing these interruptions, or vertical channels, and it is interpreted that the vertical channels are capable of allowing selective vertical movement for adjusting a distance between the blades and teeth, thus meeting the claim language. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725